                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

CARLOS SALADO-JIMENEZ and
CARLOS ACEVEDO,

        Plaintiff,

v.                                               Case No.: 8:19-cv-1783-WFJ-T-02TGW

LIGHTNING TRANSPORT AND
LOGISTICS, LLC., and CARLOS
PEIRATS, an individual,

      Defendant.
____________________________________/

                 PLAINTIFF’S CERTIFICATE OF INTERESTED
             PERSONS AND CORPORATE DISCLOSURE STATEMENT

        Plaintiffs, CARLOS SALADO-JIMENEZ and CARLOS ACEVEDO, hereby

disclose the following pursuant to this Court’s Interested Persons Order:

        1.      The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this

action, including subsidiaries, conglomerates, affiliates, parent corporations, publicly

traded companies that own 10% of more of a party’s stock, and all other identifiable legal

entities that are related to any party in this case:

                Carlos Salado-Jimenez – Plaintiff
                Carlos Acevedo – Plaintiff
                Brandon J. Hill – Attorney for Plaintiff
                Wenzel Fenton Cabassa, P.A. – Counsel for Plaintiff
                Lightning Transport and Logistics, LLC – Defendant
                Jesse Unruh – Attorney for Defendant
               Jet Dot Law, PLLC - Counsel for Defendant


        2.     The name of every other entity whose publicly traded stock, equity, or

debt may be substantially affected by the outcome of these proceedings: None.

        3.     The name of every other entity that is likely to be an active participant in

the proceedings, including the debtor and members of the creditors’ committee (or twenty

largest unsecured creditors) in bankruptcy cases: None.

        4.      The name of each victim (individual or corporate) of civil and criminal

conduct alleged to be wrongful in these proceedings, including every person who may be

entitled to restitution: Carlos Salado-Jimenez and Carlos Acevedo.

        I hereby certify that, except as disclosed above, I am unaware of any actual or

potential conflict of interest involving the district judge and magistrate judge assigned to

this case, and will immediately notify the Court in writing upon learning of any such

conflict.

        Dated this 20th day of August, 2019.

                                               Respectfully submitted,


                                               /s/ Brandon J. Hill
                                               BRANDON J. HILL
                                               Florida Bar Number: 37061
                                               WENZEL FENTON CABASSA, P.A.
                                               1110 North Florida Ave., Suite 300
                                               Tampa, Florida 33602
                                               Direct: 813-337-7992
                                               Main: 813-224-0431
                                               Facsimile: 813-229-8712
                                               Email: bhill@wfclaw.com
                                               Email: jcornell@wfclaw.com



                                         2
                                            Email: rcooke@wfclaw.com
                                            Attorney for Plaintiffs


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 20th day of August, 2019, the foregoing was

electronically filed with the Clerk of the Court via the CM/ECF system, which will send a

notice of electronic filing to:

Jesse Unruh
JET DOT LAW, PLLC
jesse@jet.law
                                            /s/ Brandon J. Hill
                                            BRANDON J. HILL




                                        3
